Citation Nr: 1039921	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  04-41 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a left knee disability, 
claimed as secondary to a service-connected right knee 
disability.

2.  Entitlement to a rating in excess of 10 percent for 
hypertension.

3.  Entitlement to a rating in excess of 10 [or 20] percent for a 
low back disability.

4.  Entitlement to a rating in excess of 20 percent for a right 
knee disability. 

5.  Entitlement to a rating in excess of 10 percent for right 
ankle sprain.

6.  Entitlement to a rating in excess of 10 percent for left 
ankle sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1989 to August 1998.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from an April 2003 rating 
decision by the Chicago RO.  In March 2008, a Travel Board 
hearing was held before the undersigned; a transcript of the 
hearing is associated with the claims file.  In June 2008 these 
matters were remanded for further development.  VA received 
medical records (an April 2010 report of private X-rays of the 
Veteran's ankles) which were not considered by the RO.  In April 
2010 the Veteran's representative waived initial RO consideration 
of this evidence.

The June 2008 Board remand had listed the right knee disability 
as rated 10 percent.  An October 2005 statement of the case (SOC) 
and related Decision Review Officer (DRO) decision reflect that 
it has been assigned an increased (20 percent) rating.  The issue 
pertaining to such disability has been characterized accordingly.  
The issue pertaining to low back disability has been 
characterized to reflect that the actions of the RO in the matter 
require clarification.

The matters of the ratings for the Veteran's low back, 
right knee and bilateral ankle disabilities are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if any action 
on his part is required.


FINDINGS OF FACT

1.  A chronic left knee disability was not manifested in service, 
and has not been shown postservice.

2.  At no time during the appeal period is the Veteran's 
hypertension shown to have been manifested by diastolic pressures 
predominantly 110 or more or systolic pressures predominantly 200 
or more.


CONCLUSIONS OF LAW

1.  Service connection for a left knee disability, including as 
secondary to a service-connected right knee disability, is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2010).

2.  A rating in excess of 10 percent for hypertension is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic Code (Code) 7101 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claims.  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
and his or her representative of any information, and any medical 
or lay evidence, not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  VCAA notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-
86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Regarding service connection for a left knee disability, letters 
in October 2002, May 2007 and June 2008 informed the Veteran of 
the evidence and information necessary to substantiate his claim, 
the information required of him to enable VA to obtain evidence 
in support of his claim, the assistance that VA would provide to 
obtain evidence and information in support of his claim, and the 
evidence that he should submit if he did not desire VA to obtain 
such evidence on his behalf.  The 2007 and 2008 letters also 
provided notice regarding the evidence required to substantiate a 
claim of secondary service connection as well as disability 
ratings and effective dates of awards.  (See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006)).  The Veteran did not receive 
complete VCAA-compliant notice prior to the initial adjudication 
of this matter, however, his claim was readjudicated after full 
notice was issued and after he had opportunity to respond and 
additional development was completed (curing any notice timing 
defect).  See March 2010 supplemental SOC (SSOC).

Regarding the rating for hypertension, in a claim for increase, 
the VCAA requirement is generic notice, that is, the type of 
evidence needed to substantiate the claim, namely, evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, as 
well as general notice regarding how disability ratings and 
effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).

Letters in May 2007 and September 2008 explained the evidence 
necessary to substantiate his claim, the evidence VA was 
responsible for providing, and the evidence he was responsible 
for providing.  These letters also informed the Veteran of rating 
and effective date criteria and the September 2008 letter 
provided the specific criteria for rating hypertension.  He has 
received the general-type notice described in Vazquez-Flores, and 
has had ample opportunity to respond/supplement the record.  It 
is not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) are associated 
with the claims file and pertinent identified postservice 
treatment records have been secured.  The RO arranged for 
examinations in November 2002, April 2003, October 2009 (with 
addendum to the report in December 2009), and in February 2010.  
The examinations were adequate as they considered the reported 
history of the Veteran, were based on a thorough examination, and 
noted all complaints and physical findings necessary for a proper 
determination in the matters on appeal.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007) (VA must provide an examination that is 
adequate for rating purposes).  The Veteran has not identified 
any pertinent evidence that remains outstanding.  VA's duty to 
assist is met.  Accordingly, the Board will address the merits of 
the claims.

Legal Criteria, Factual Background, and Analysis

The Board notes all of the evidence in the Veteran's claims file, 
with an emphasis on the evidence relevant to this appeal, has 
been reviewed.  Although the Board has an obligation to provide 
reasons and bases supporting its decision, there is no need to 
discuss, in detail, every piece of evidence of record.  Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review 
the entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant evidence 
as appropriate, and the analysis below will focus specifically on 
what the evidence shows, or fails to show, as to the claims

Service Connection

Service connection may be granted for disability due to disease 
or injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
also may be granted for any disease initially diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).  
To substantiate a claim of service connection, there must be 
medical evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  See Hickson v. West, 12 Vet. App. 247 
(1999).  The determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Secondary service connection is warranted where a disability is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  Briefly, the threshold legal 
requirements for a successful secondary service connection claim 
are: (1) Evidence of a current disability for which secondary 
service connection is sought; (2) a disability for which service 
connection has been established; and (3) competent evidence of a 
nexus between the two.  The determination as to whether these 
requirements are met is based on an analysis of all the evidence 
of record and the evaluation of its credibility and probative 
value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. 
§ 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The Veteran contends that he has a left knee disability secondary 
to his service-connected right knee disability.  Service 
connection has been established for residuals, torn ACL/MCL, 
right knee.  

The threshold question that must be addressed here (as with any 
claim seeking service connection, direct or secondary) is whether 
the Veteran actually has the disability for which service 
connection is sought.  In the absence of proof of a present 
disability, there is no valid claim of service connection.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Veteran's STRs include an April 1991 record that notes he 
complained of left knee pain and includes an assessment of CMP 
(chondromalacia patellae).  In addition, STRs in January and 
February 1996 note the Veteran's complaints of left knee pain and 
include findings of left knee contusion.  

Postservice records include an October 2002 report of X-ray study 
which notes a complaint of bilateral knee pain and shows that the 
left knee was WNL (within normal limits).  A November 2002 VA 
examination report also notes that examination of the left knee 
was normal.  An October 2004 treatment report notes that the left 
knee was normal.  An October 2009 VA examination report includes 
a finding of normal left knee examination and an opinion in 
essence to the effect that the complaints of paresthesias, 
numbness and tingling represent radiculopathy from the 
degenerative disc disease.  The left knee joint per se appeared 
to be normal on examination.  A December 2009 addendum to the 
October 2009 VA examination report includes the opinion that the 
left knee is normal without any joint disability (and therefore 
an opinion regarding a nexus between left knee and right knee 
disabilities could not be given).  A February 2010 report of 
reevaluation for neurological/peripheral nerves examination notes 
that the Veteran reported that the numbness and tingling over the 
lateral aspect of the left knee were no longer present, and that 
he was totally asymptomatic in regard to his left leg and left 
knee.  The examiner noted that prior X-rays of the left knee were 
normal and that current examination of the left knee was also 
totally normal.  

There is no evidence of record that the Veteran has (or ever 
during the pendency of this claim has had) a left knee 
disability; he has not identified any medical provider whose 
records might show such disability.  Accordingly, the threshold 
requirement for substantiating this claim of service connection 
for a left knee disability, competent (medical) evidence that the 
Veteran has such disability, is not met.  Consequently, the claim 
must be denied.

The Veteran is competent to observe he has left knee pain, 
numbness, and tingling; however, the diagnosis of an underlying 
chronic left knee disorder is not one that can be established by 
lay observation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007).  Significantly, as of his most recent evaluation the 
Veteran himself has indicated he has no symptoms of left knee 
(leg) disability.  While examiners have noted his earlier 
complaints of left knee pain, numbness, and tingling; there have 
been no clinical findings of underlying pathology, and no 
examiner has offered a diagnosis of a chronic left knee 
disability.  Absent competent evidence of a diagnosis of a 
chronic left knee disability, service connection for such 
disability cannot be granted.  See Gilpin v. West, 155 F.3d 1353, 
1356 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

Increased Rating

Disability ratings are assigned in accordance with VA's Schedule 
for Rating Disabilities and are intended to represent the average 
impairment of earning capacity resulting from disability.  See 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  When a question 
arises as to which of two ratings shall be applied under a 
particular diagnostic code, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In a claim for increase the present level of disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, where the evidence contains factual findings that 
demonstrate distinct time periods when the service connected 
disability exhibited diverse symptoms meeting the criteria for 
different ratings during the course of the appeal, staged ratings 
are to be considered.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The relevant temporal focus for adjudicating the level 
of disability of an increased rating claim begins one year before 
the claim was filed.  As the instant claim for increase was 
received in September 2002, the period for consideration is from 
September 2001 until VA makes a final decision on the claim.

Hypertensive vascular disease is rated under Code 7101, which 
provides for a 10 percent rating when diastolic pressures are 
predominantly 100 or more, systolic pressures are predominantly 
160 or more, or where continuous medication for control is 
required with a history of diastolic pressures predominantly 100 
or more; a 20 percent rating where diastolic pressure is 
predominantly 110 or more or systolic pressure is predominantly 
200 or more; a 40 percent rating where diastolic pressure is 
predominantly 120 or more; and a 60 percent rating where 
diastolic pressure is predominantly 130 or more.  38 C.F.R. 
§ 4.104.

The Veteran's hypertension has been rated 10 percent since 
December 1998.  The instant claim for increase was received in 
September 2002.

Treatment reports during the appeal period reflect that the 
Veteran's diastolic blood pressures taken during office visits 
ranged from 58 (in August 2005) to 100 (in April 2003 and 
September 2006) and his systolic pressures ranged from 115 (in 
January 2006) to 146 (in October 2004).  Notably, in January 
2008, initially, his diastolic blood pressure was 52 and his 
systolic pressure was 89; however, upon repeat testing, the 
result was 76 diastolic and 122 systolic.  The majority of 
diastolic pressures were from 63 to 77 and most of the systolic 
pressures were from 122 to 145.  Some of the higher readings 
shown included: January 2002 - 145/63; April 2003 and September 
2006- 140/100; October 2004 - 146/65; March 2006 - 142/66; 
November 2007 - 130/82 and May 2009 - 136/85.  These records also 
show that the Veteran was issued a blood pressure monitor in 
September 2006 because his blood pressure was elevated (140/100 
both arms) and his blood pressure was at goal in October 2006.  

Treatment records show that the Veteran complained of chest pain 
in September 2007.  Pharmacologic stress myocardial perfusion 
study showed questionable mild reversible ischemia in a small 
area of the basal inferoseptal wall.  In November 2007, the 
Veteran reported occasional chest pain, mostly with emotional 
stress.  He was scheduled for a cardiology consultation in 
January 2008 and had an abnormal stress test.  It was noted that, 
considering the Veteran had a NL EF (normal ejection fraction), 
no RWMA (cardiac regional wall motion abnormalities), and 
increased splanchnic uptake (known to cause artifact in basal 
inferoseptal area by stealing isotope counts from that wall), the 
stress test result was likely a false positive.  The chest pain 
was not consistent with anginal chest pain and the Veteran had 
great baseline exercise tolerance prior to his knee injury.  The 
plan included instruction to restart for other indications if 
necessary but not for empiric treatment for CAD (coronary artery 
disease) as stress test was likely false positive and the Veteran 
was relatively hypotensive (blood pressure on initial test was 
89/52 and 122/76 upon repeat testing) on arrival to the clinic.  

An October 2009 VA examination report notes that the Veteran's 
claims file was reviewed, and that the blood pressure recordings 
in the medical record appeared normal.  His BUN (Blood Urea 
Nitrogen), creatinine, and chest X-ray were normal.  The examiner 
noted that the Veteran had undergone Persantine thallium for 
atypical chest pain in September 2007 which revealed an ejection 
fraction of 61%.  There was questionable reversible ischemia in 
the inferior wall, but upon review by the cardiology consultant 
he felt this was an attenuation defect and that the Veteran did 
not have angina or ischemic heart disease.  As a result, the 
Veteran was on no medication for this problem and had not 
developed cardiac symptoms in the interim.  On examination, the 
Veteran had blood pressures of 142/96, 142/94, 142/96 and his 
heart rate was 68 and regular.  Respiratory rate was 18 and 
unlabored.  Examination of the head and neck revealed no jugular 
auscultation and percussion.  Cardiac examination revealed no 
cardiomegaly, murmurs or gallops.  The abdomen was free from 
congestive organomegaly and extremities revealed no cyanosis, 
clubbing, or edema.  The final diagnosis and conclusions included 
hypertension with no cardiac abnormality.  A December 2009 
addendum to the October 2009 examination report includes the 
opinion that there is no evidence that the hypertension has 
caused any heart disease.  

At the March 2008 hearing before the undersigned, the Veteran 
reported that he is on daily medication for hypertension.  He 
related that he was told that his blood pressure was high because 
he was experiencing stress related to his posttraumatic stress 
disorder.  

Inasmuch as the Veteran's hypertension is already rated 10 
percent, the focus is on those schedular criteria that would 
provide for a rating of 20 percent, or higher.  At no time during 
the appeal period are his diastolic pressures shown to have been 
predominantly 110 or more, or his systolic pressures 
predominantly 200 or more.  His diastolic readings have been 
predominantly in the 63 to 77 range and his systolic readings 
have been predominantly in the 122 to 145 range.  The record for 
the evaluation period does not show any diastolic reading of 110 
or more or systolic reading of 200 or more.  Accordingly, there 
is no basis for awarding the Veteran a schedular rating for 
hypertension higher than 10 percent for any time period from 
September 2001 to the present.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The Board has also considered whether referral of this claim for 
consideration of an extraschedular evaluation is indicated.  
38 C.F.R. § 3.321(b)(1).  Notably, the symptoms and impairment 
associated with the service connected hypertension are fully 
encompassed by the schedular criteria for the 10 percent rating 
assigned, and those criteria are not inadequate.  Therefore, 
referral for extraschedular consideration is not warranted.  See 
Thun v. Peake, 22 Vet. App. 111 (2008).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that 
a claim for a total disability rating based on individual 
unemployability (TDIU) is part of an increased rating claim when 
such claim is raised by the record.  Here, the June 2008 Board 
decision dismissed the appeal in the matter of a TDIU because the 
Veteran withdrew his appeal seeking TDIU during the March 2008 
Travel Board hearing.  


ORDER

Service connection for a left knee disability, claimed as 
secondary to a service-connected right knee disability, is 
denied.

A rating in excess of 10 percent for hypertension is denied.





REMAND

The most recent, March 2010, SSOC states under the heading 
decision (p.13) that a rating in excess of 10 percent for low 
back disability is denied.  However, the discussion of rationale 
for the determination (on p. 15, paragraph 3) indicates (with 
explanation) that the rating is increased to 20 percent.  
Notably, the claims file does not include an implementing rating 
decision, or a cover to the SSOC advising the Veteran of a change 
in the rating (if such occurred).  Furthermore, if there was an 
increase, an effective date was not assigned.  The RO's actions 
in this matter are incomplete and conflicting; clarification is 
necessary.  

Regarding the rating for the right knee, the October 2004 SOC 
correctly indicates that the Veteran's claim was received on 
September 30, 2002; and an October 2004 DRO decision awards an 
increased rating of 20 percent for residuals, torn ACL/MCL, right 
knee effective from May 24, 2002.  The SOC notes that the 
effective date represents the date the Veteran's claim for an 
increased rating was received.  Notably, that May 24, 2002 claim 
for an increased rating for the right knee was addressed by an 
unappealed September 2002 rating decision which increased the 
rating for the right knee disability to 10 percent (effective May 
24, 2002).  On September 30, 2002, the RO received the Veteran's 
new claim for an increased rating (with no expression of 
disagreement with a prior rating).  Significantly, the effective 
date of an award based on a claim for increase is generally the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  An 
exception to this rule provides that the effective date of an 
award of increased disability compensation shall be the earliest 
date as of which it is factually ascertainable that an increase 
in disability has occurred, if the claim is received within one 
year from such date; otherwise, it is the date of receipt of the 
claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see 
also Hazan v. Gober, 10 Vet. App. 511 (1997).  Consequently, the 
period for consideration in this matter begins October 1, 2001 
(and the matter of the rating for the period from October 1, 2001 
to May 24, 2002 must be addressed by the RO).   

Regarding the claims for increases in the ratings for the 
Veteran's right and left ankle disabilities, additional evidence 
with a waiver of initial RO consideration of this evidence was 
received by VA in April 2010.  A review of this evidence found 
suggestion that the present record may be incomplete.  
Specifically, the evidence received consists of reports of ankle 
X-rays and a diagnosis sheet from Advocate Medical Group, a 
private health care provider.  The clinical records of the visits 
to the private provider that generated the X-rays and diagnosis 
have not been received.  Presumably, such records contain 
information regarding the status of the ankles, and are therefore 
pertinent outstanding evidence that must be secured.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure for the record 
copies of the complete clinical records of 
the treatment the Veteran received for ankle 
complaints from Advocate Medical Group.  He 
must assist in this matter by providing the 
necessary release.  If the provider does not 
respond to the RO's request, the Veteran and 
his representative should be so advised, and 
reminded that ultimately it is his 
responsibility to ensure that private 
treatment records are received.  The RO 
should arrange for any further development 
suggested by any records received.  

2.  The RO should then readjudicate the 
remaining claims in light of the discussion 
above.  Specifically:

(a)	Regarding the matter of the rating 
for the Veteran's low back disability, the 
RO should reconcile the above-noted 
inconsistencies in the March 2010 SSOC; 
issue an implementing rating decision 
(with date of award for any increase).
(b)	Regarding the matter of the rating 
for right knee disability, the RO should 
specifically address the matter of the 
rating for the period from October 1, 2001 
until May 24, 2002.  The Veteran should be 
advised of the determination, and afforded 
opportunity to respond.  
(c)	Regarding the ankle disabilities, the 
RO should readjudicate the matters in 
light of all additional evidence received.  

If any claim remains denied, the RO should 
issue an appropriate SSOC and afford the 
Veteran and his representative the 
opportunity to respond.  The case should be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


